DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "37" and "40" have both been used to designate lip, as shown in Fig. 5.  
Reference characters “100/102/106/108/110/112” have all been used to designate the beacon system, as shown in Fig. 9. 
Reference characters “82” and “84” have both been used to designate the frame, as shown in Fig. 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 78, 80, 84, 88, 92, 94, 96, 98, 106, 108, 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 13 and 14 recited the limitation, “wherein the transceiver is configured to send and receive messages through cellular communication”. There is no antecedent basis for this subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tecco; Peter Vincent (US 8662020 B1; hereinafter Tecco) in view of Lulevitch; Ed B. (US 20110079971 A1; hereinafter Lulevitch).
Regarding claims 1,7, and 15 Tecco teaches:
An animal carrier system, the system comprising: (See Fig. 1 #80); (Col. 5, lines 45-47)
A container. (See Fig. 1 #12); (Col. 4, lines 46-49)
The container extending a length from a first end to a second end; the container having a hollow interior. (See Fig. 1 #48); (Col. 5, lines 45-47)
A membrane; the membrane removably attached to the container; wherein the membrane prevents water from entering the hollow interior of the container. (Col. 11, lines 38-45) 
A flotation feature; the flotation feature removably attached to the container. (See Fig. 1 #11); (Col. 4, lines 57-61)
Navigating the container over water during a water event. (Col. 14, lines 63-67)
Tecco does not explicitly teach. Lulevitch teaches:
A location feature. (See Fig. 1 #12); [0038] In other embodiments, the identification plate may be in addition to or replaced with a GPS tracking device, radio transmitter beacon, radar reflector, and/or reflective material such as tape, in any desired combination.
An emergency beacon system. [0038] In other embodiments, the identification plate may be in addition to or replaced with a GPS tracking device, radio transmitter beacon, radar reflector, and/or reflective material such as tape, in any desired combination. 
Providing a location feature which is removably attached to the container. [0038] attachment points may allow attachment of a weapon, of hunting tools, two-way radio equipment
Tecco to incorporate the teachings of Lulevitch, in order to gain the advantages of more easily locating lost animals [0012]. 
	The claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claims 2, 4-5, 8, 10-11, and 17 Tecco, in view of Lulevitch, as shown above, discloses all of the features of claims 1, 7, and 15. Tecco does not teach. Lulevitch teaches:
A radio frequency identification tag. [0038]
A global positioning system. [0038]
A reflective feature. [0038]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pet carrier of Tecco to incorporate the teachings of Lulevitch, in order to gain the advantages of more easily locating lost animals. The claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claims 3, 9, and 18 Tecco, in view of Lulevitch, as shown above, discloses all of the features of claims 1, 7, and 15. Tecco further teaches:
An identification tag. (Col. 12, lines 14-15)
The claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claims 6, 12, and 19 Tecco, in view of Lulevitch, as shown above, discloses all of the features of claims 1, 7, and 15. Tecco further teaches:
A light feature. (See Fig. 1 #18); (Col. 5, lines 14-15)
.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tecco, in view of Lulevitch, further in view of Womble; Krystalka R. et al. (US 20170083018 A1; hereinafter Womble).
Regarding claims 13-14 Tecco, in view of Lulevitch, as shown above, discloses all of the features of claim 7. Tecco in view of Lulevitch does not explicitly teach. Womble teaches:
A transceiver configured to send and receive messages through a cellular communication. (See Fig. 25 #810); [0101]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the pet carrier of Tecco and Lulevitch to include a transceiver configured to send and receive messages through cellular communication, as taught by Womble, in order to gain the advantages of more quickly locating the animal to effect a rescue [0101] of Womble.
Regarding claim 16 Tecco, in view of Lulevitch, as shown above, discloses all of the limitations of claim 15. Tecco further teaches:
Placing an animal within the hollow interior of the container. (See Fig. 1 #80); (Col. 5, lines 45-47)
Regarding claim 20 Tecco, in view of Lulevitch, as shown above, discloses all of the limitations of claim 15. Tecco further teaches:
Providing a strap system. (See Fig. 1 #19); (Col. 5, lines 17-27)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is considered pertinent because it relates to portable pet carriers and accessories therefor. 
PAXSON; Ryan et al. (US 20210059210 A1)
Makarychev; Yury et al. (US 10638726 B1)
Gulati; Elaine et al. (US 20190069509 A1)
Luiz; Kim M. (US 5615640 A)
Davis; L. Dan (US 4803951 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/BRITTANY A LOWERY/Examiner, Art Unit 3644         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644